Cuyahoga County, No. 65673. This cause is pending before the court as an appeal from the Court of Appeals for Cuyahoga County. Upon consideration of appellees’ motion to allow amicus curiae, Ohio Association of Civil Trial Attorneys, to participate in oral argument on November 8, 1995,
IT IS ORDERED by the court that the motion to allow amicus curiae, Ohio Association of Civil Trial Attorneys, to participate in oral argument on November 8, 1995, be, and hereby is, granted, effective November 3, 1995, provided that amicus curiae shares the time allotted to appellees.